DETAILED ACTION
	Claims 1 and 3-17 are present; claims 4, 9-10 and 12-16 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Regarding recitation of undissociated acetic acid, the specification provides the following limiting definition: “The amount of undissociated acetic acid may be analysed by HPLC. HPLC generally measures all acetic acid (i.e. both undissociated, i.e. protonated form and dissociated form of acetic acid) because the mobile phase is typically acidified. In order to measure the amount of undissociated acetic acid in the composition, a suitable approach is to measure the (total) amount of acetic acid of the composition as-is, measure the pH of the composition, and calculate the amount of undissociated acetic acid using the pKa of acetic acid.”  Specification, page 9, lines 30-35.
	As such, the specification explicitly states and defines that the concentration of undissociated acetic acid as recited in the claims is not directly measurable but is rather “calculated” based upon the pKa of acetic acid and the pH of the composition.  This calculation is well-known in the art as provided by Taherzadeh et al. (Acetic acid friend or foe in anaerobic batch conversion of glucose to ethanol by Saccharomyces cerevisiae, Chem. Eng. Sci. 52 (1997): 2653-59), page 2655, left column:

    PNG
    media_image1.png
    216
    616
    media_image1.png
    Greyscale

	The pKa of acetic acid is known to be 4.76 as described by Namazian et al. (Calculations of pKa values of carboxylic acids in aqueous solution using density functional theory, J. Chem. Thermodynamics et al.  As the pH of a composition increases, the amount of undissociated acetic acid decreases at an exponential rate.  For example, a composition having 20 mM total acetic acid or acetate at pH 5.5 has approximately 3 mM acetic acid in undissociated form.  As such, based upon the limiting definition provided in the specification, a composition can have greater than 10 mM total acetic acid and have less or much less than 10 mM undissociated acetic acid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bont et al. (WO 2012/067510 A1) further in view of Zhao et al. (Bioconversion of corn stover hydrolysate to et al. (Acetic acid friend or foe in anaerobic batch conversion of glucose to ethanol by Saccharomyces cerevisiae, Chem. Eng. Sci. 52 (1997): 2653-59), Namazian et al. (Calculations of pKa values of carboxylic acids in aqueous solution using density functional theory, J. Chem. Thermodynamics 38 (2006): 1495-502) and Acetic Acid, Material Safety Data Sheet (MSDS), Pioneer Forensics, 2012.
The “Claim Interpretation” section stated above is incorporated herein in its entirety.
De Bont et al., abstract, disclose:
The present invention relates to genetically modified yeast cells comprising exogenous genes coding for pyruvate formate lyase and acetaldehyde dehydrogenase activities. The yeast cells further comprises genetic modifications that improve glycerol utilization such as modifications that increases NAD+ -linked glycerol dehydrogenase activity, and preferably one or more of dihydroxyacetone kinase activity and transport of glycerol [i.e. a glycerol transporter] into the cell. The yeast cell further preferably comprises a functional exogenous xylose isomerase gene and/or functional exogenous genes which confer to the cell the ability to convert L-arabinose into D-xylulose 5-phosphate and they may comprise a genetic modification that increase acetyl-CoA synthetase activity. The process is further characterised in that glycerol is present in or fed into the culture medium, whereby the modified yeast cell ferments the hexoses, pentoses, acetic acid and glycerol to ethanol. The invention further relates to processes for producing a fermentation product and formate from carbon sources comprising glycerol and at least one of a hexose and a pentose, wherein the genetically modified yeast cells are used to ferment the carbon sources to the fermentation product and formate. A preferred fermentation product is ethanol.
De Bont et al., Table 6 and related text, teach the formation of a recombinant S. cerevisiae yeast strain described as RN1195 characterized as follows:

    PNG
    media_image2.png
    124
    1373
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    39
    1373
    media_image3.png
    Greyscale

	The plasmids/vectors used to produce RN1195 are further describe on Table 7 of De Bont et al.

histolytica ADH2 genes . . . . Bifunctional enzymes with acetaldehyde dehydrogenase and alcohol dehydrogenase activity are larger proteins consisting of around 900 amino acids and they are bifunctional in that they exhibit both acetaldehyde dehydrogenase (ACDH; EC 1.2.1.10) and alcohol dehydrogenase activity (ADH; EC 1.1.1.1).”  De Bont et al., page 21, lines 17-20.  The E. coli adhE gene is described as SEQ ID NO: 10 encoding SEQ ID NO: 9 of De Bont et al., which is overexpressed in strain RN1195.  De Bont et al., page 51, lines 11-14.  SEQ ID NO: 9 of De Bont et al. is identical to SEQ ID NO: 1 in claim 6 such that the same is a NAD+ dependent acetylating acetaldehyde dehydrogenase.  “Preferably, the host cell comprises an exogenous gene coding for a bifunctional enzyme with acetaldehyde dehydrogenase and alcohol dehydrogenase activity, which gene confers to the cell the ability to convert acetylCoA into ethanol.”  De Bont et al., page 20, lines 7-9.  In particular, the acetaldehyde dehydrogenase (ACDH; EC 1.2.1.10) reaction catalyzed is described by De Bont et al., page 19, lines 8-13 as follows:

    PNG
    media_image4.png
    275
    971
    media_image4.png
    Greyscale

As such, the bifunctional enzyme with acetaldehyde dehydrogenase and alcohol dehydrogenase activity, including E. coli AdhE, described by De Bont et al. is an enzyme having NAD+ dependent acetylating acetaldehyde dehydrogenase activity that catalyzes a reversible conversion of acetyl-CoA to acetaldehyde and a reversible conversion of acetaldehyde to ethanol as recited in claim 7.	The “C.f. dhaK” expressed in strain RN1195 is a dihydroxyacetone kinase from Citrobacter freundii having SEQ ID NO: 52 of De Bont et al.  De Bont et al., page 26, line 32 through page 27, line 3, and page 48, lines 9-14.  De Bont et al. describe dihydroxyacetone kinase activity as classified under E.C. 2.7.1.92.  De Bont et al., page 26, lines 1-5.
et al.  De Bont et al., page 11, lines 7-19 and page 46, line 20 through page 47, line 19.  SEQ ID NO: 1 of De Bont et al. is identical to recited SEQ ID NO: 15 in claim 5.  De Bont et al. describe pyruvate-formate lyase activity as classified in E.C. 2.3.1.54.  De Bont et al., page 10, line 28.
The “E.C. gldA” expressed in strain RN1195 is a “bacterial glycerol dehydrogenases
which use NAD+ as cofactor (EC 1.1.1.6), such as e.g. the gldA gene from E. coli,” which as SEQ ID NO: 49 of De Bont et al.  De Bont et al., page 24, line 31 through page 25, line 5, and page 47, lines 29-34.   SEQ ID NO: 49 of De Bont et al. is identical to recited SEQ ID NO: 6 in claim 8. 
	As such, De Bont et al. describe a S. cerevisiae strain RN1195 comprising one or more genes coding for an enzyme having glycerol dehydrogenase activity; one or more genes coding for an enzyme having dihydroxyacetone kinase activity (E.C. 2.7.1.28 and/or E.C. 2.7.1.29); one or more genes coding for an enzyme in an acetyl-CoA-production pathway and one or more genes coding for an enzyme having at least NAD+ dependent acetylating acetaldehyde dehydrogenase activity (EC 1.2.1.10 or EC 1.1.1.2).  Further, for the reasons stated above, De Bont et al. teach such genes encoding enzyme further meeting the features of claims 5-8. 
	The working examples of De Bont et al., pages 52-53, describe fermentation of YP (yeast extract and peptone medium) supplemented with glycerol, glucose and/or xylose.  However, such medium does not appear to comprise any acetic acid. While De Bont et al., page 31, lines 6-7, mention culture medium with “no more than 2 g acetic acid/L culture medium,” De Bont et al. do not appear to describe a glucose-containing medium to be fermented to ethanol specifically comprising an acid-pretreated lignocellulose biomass hydrolysate having acetic acid wherein such acetic acid is present at an amount of 50 µM to 10 mM undissociated acetic acid nor specific pH values for any culture medium.
	De Bont et al., in the claims, further teach the following:
10. A process for producing a fermentation product selected from the group consisting of ethanol, lactic acid, 3 -hydroxy-propionic acid, acrylic acid, 1,3-propane- diol, a butanol and an isoprenoid-derived product, whereby the process comprises the steps of:
recovery of at least one of the fermentation product and formate.
11. A process according to claim 11, wherein the fermentation product is ethanol.
12. A process according to claim 10 or 11, wherein the medium contains or is fed with a lignocellulosic hydrolysate.
13. A process according to any one of the claims 10 - 12, wherein the yeast cell ferments under anaerobic conditions.
14. A process according to any one of the claims 10 - 12, wherein the pH of the medium is regulated during the fermentation process to maintain a concentration of undissociated formic acid that is not higher than 20.0 mM.
	Again, De Bont et al., abstract, teach that “The process is further characterised in that glycerol is present in or fed into the culture medium, whereby the modified yeast cell ferments the hexoses, pentoses, acetic acid and glycerol to ethanol” such that De Bont et al. directly envision application of the taught yeast strains with culture media containing acetic acid including lignocellulosic hydrolysate.  “Bioethanol is produced by Saccharomyces cerevisiae from a range of substrates including lignocellulosic hydrolysates of non-food feedstocks (e.g. energy crops and agricultural residues).”  De Bont et al., page 1, lines 23-24. “Methods for hydrolysis of biomass such as lignocelluloses are known in the art per se and include e.g. acids, such as sulphuric acid and enzymes such as cellulases and hemicellulases.” De Bont et al., page 42, lines 5-7.
	Zhao et al., abstract, teach “Three corn stover hydrolysates, enzymatic hydrolysates prepared from acid and alkaline pretreatments separately and hemicellulosic hydrolysate prepared from acid pretreatment, were evaluated in composition and fermentability. For enzymatic hydrolysate from alkaline pretreatment, ethanol yield on fermentable sugars and fermentation efficiency reached highest among the three hydrolysates; meanwhile, ethanol yield on dry corn stover reached 0.175 g/g, higher than the sum of those of two hydrolysates from acid pretreatment. Fermentation process of the enzymatic hydrolysate ecombinant Saccharomyces cerevisiae ZU-10. Concentrated hydrolysate containing 66.9 g/L glucose and 32.1 g/L xylose was utilized.”
	Zhao et al., page 1808, left column, describe preparation of a concentrated enzymatic hemicellulosic hydrolysate by treatment of corn stover residue containing cellulose, hemicellulose and lignin (i.e. a lignocellulosic biomass) hydrolyzed with a cellulase and cellobiase mixture.  The described “Concentrated hemicellulosic hydrolysate and enzymatic hydrolysate, supplemented with 2 g/L yeast extract, 2.5 g/L KH2PO4, 0.25 g/L CaCl2 and 0.25 g/L MgCl2 and with initial pH 5.5, were utilized as the fermentation medium” was fermented with S. cerevisiae.  Zhao et al., page 1808, right column.
	Table 1 of Zhao et al. describe the composition of the hydrolysates formed by Zhao et al. as follows:

    PNG
    media_image5.png
    352
    668
    media_image5.png
    Greyscale

	Hydrolysate I is described as containing 0.78 g/L of acetic acid and hydrosylate II is described as having III as having 1.16 g/L of acetic acid.  Both hydroxylates I and II are “from acid-pretreated corn stover” and therefore are within the broadest reasonable interpretation of “an acid-pretreated lignocellulosic biomass” being corn stover hydrolysate as recited in claims 1 and 3.  That is, the additional description of hydrolysate I as being an enzymatic hydrosylate does not remove hydrosylate I from the scope of “an acid-pretreated lignocellulosic biomass hydrolysate” as recited in claims 1 and 3.   As et al.:

    PNG
    media_image1.png
    216
    616
    media_image1.png
    Greyscale

	Again, Zhao et al. teach fermentation of the described hydrolysates at an initial pH of 5.5  Namazian et al. evidence that the pKa of acetic acid is 4.76 and the MSDS evidences that the molecular weight (MW) of acetic acid is 60.05 g/mol wherein molar concentration=conc. (g/L)/MW.  Since the pKa of acetic acid is 4.76, at a pH of 5.5 and a total acetic acid concentration of 13 mM (=0.78g/L [Symbol font/0xB8] 60.05 g/mol) in hydrosylate I, the concentration of undissociated acetic acid [HAc] is approximately 2.0 mM in the hydrolysate I taught by Zhao et al. when adjusted to pH 5.5.  In hydrosylate II, the total acetic acid concentration is approximately 19.3 mM (=1.16g/L[Symbol font/0xB8] 60.05 g/mol) and a concentration of undissociated acetic acid [HAc] is approximately 3.0 mM at pH 5.5.  That is, at a pH 0.76 units higher (more basic) than the pKa of acetic acid the large majority of acetic acid present is dissociated as acetate anion.  
De Bont et al. do not teach the application of the yeast strains (e.g. RN1195) to fermenting a composition that is a lignocellulosic biomass hydrolysate having an amount of undissociated acetic acid within the concentration range of 50 µM to 10 mM.  However, at the time of filing, the ordinarily skilled artisan would have been motivated to ferment any appropriate lignocellulosic biomass hydrolysate having glucose and acetic acid taught in the prior art to be appropriate for fermentation of at least glucose to ethanol and recovering the ethanol with at least strain RN1195 taught by De Bont et al.  One having ordinarily skill in the art would have been motivated to do this since De Bont et al. directly teach that the recombinant S. cerevisiae strains taught therein be applied to any lignocellulose hydrolysates including those containing acetic acid including “lignocellulosic hydrolysates of non-food feedstocks ( e.g. energy crops and agricultural residues).”  De Bont et al., page 1, lines 23-27.
et al. including the corn stover lignocellulosic biomass hydrolysate produced from corn stover residues taught as Hydrolysate I or II in Table 1 of Zhao et al.  Further, the ordinarily skilled artisan would have been motivated to ferment Hydrolysate I or II in Table 1 of Zhao et al. using strain RN1195 under the same conditions taught by Zhao et al. including a pH of 5.5 wherein such hydrolysate apparently contains about 2.0 mM undissociated acetic acid since Zhao et al. teach that such conditions are appropriate for fermentation of such hydrolysate with a recombinant S. cerevisiae strain.
As far as the teachings of De Bont et al. particularly discuss fermentation of media containing glycerol, Zhao et al., page 1809, right column, and Fig. 1, teach that fermentation with S. cerevisiae described therein produce “byproducts as xylitol and glycerol.”  This is consistent with the teachings of De Bont et al. wherein “Bioethanol is produced by Saccharomyces cerevisiae from a range of substrates including lignocellulosic hydrolysates of non-food feedstocks (e.g. energy crops and agricultural residues). One problem of yeast-based ethanol production is that during anaerobic ethanolic fermentation of sugar feedstocks, substantial amounts of glycerol are invariably formed as a by-product.”  De Bont et al., page 1, lines 23-27.  As such, the ordinarily skilled artisan at the time of filing would have recognized that strain RN1195 is an appropriate strain to apply for fermentation of the hydrolysates, including Hydrolysates I and II, of Zhao et al. wherein acetic acid is present and glycerol is produced as a byproduct of fermentation.

Claims 1, 3, 5-8, 11 and 17 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bont et al. and Zhao et al. as applied to claims 1, 3, 5-8 and 17 above, and further in view of Zhang et al. (Improvement of acetic acid tolerance and fermentation performance of Saccharomyces cerevisiae by disruption of the FPS1 aquaglyceroporin gene, Biotechnol. Lett. 33 (2011): 277-84) as evidenced by Taherzadeh et al. (Acetic acid friend or foe in anaerobic batch conversion of glucose to ethanol by Saccharomyces cerevisiae, Chem. Eng. Sci. 52 (1997): 2653-59), Namazian et al. (Calculations of pKa values of carboxylic acids in aqueous solution using density functional theory, J. .
The features of claims 1, 3, 5-8 and 17 taught by De Bont et al. and Zhao et al. are discussed above.  However, De Bont et al. and Zhao et al. do not teach a yeast cell having a deletion or disruption of an endogenous gene encoding a glycerol exporter as recited in claim 11.
Zhang et al., abstract, teach that “The FPS1 gene coding for the Fps1p aquaglyceroporin protein of an industrial strain of Saccharomyces cerevisiae was disrupted by inserting CUP1 gene. . . . FPS1 gene disruption in an industrial ethanologenic yeast thus increases cell growth and ethanol yield under acetic acid stress, which suggests the potential utility of FPS1 gene disruption for bioethanol production from renewable resources such as lignocelluloses.”
Zhang et al., page 283, left column, further teach “Another role of Fps1p is to regulate acetic acid uptake. The intake of acetic acid not only makes cell acidification but also generates an intracellular acetate anion [CH3COO-] pool, which has deleterious consequence on cell growth and metabolic activity. The inhibitory effect of acetic acid on cell growth is more effective than on fermentation performance (Phowchinda et al. 1995). Inactivity of Fps1p may decrease acetic acid entering into cells and enhance acetic acid tolerance of S. cerevisiae. The results obtained in this study indicate, for the first time, that the acetic acid tolerance of industrial ethanologenic S. cerevisiae in fermentation can be improved by disruption of the FPS1 gene.”
De Bont et al. and Zhao et al. do not teach a yeast cell having a deletion or disruption of an endogenous gene encoding a glycerol exporter as recited in claim 11.  However, Zhang et al. directly teach that “the acetic acid tolerance of industrial ethanologenic S. cerevisiae in fermentation can be improved by disruption of the FPS1 gene.”  In view of this explicit teaching of Zhang et al., the ordinarily skilled artisan at the time of filing would have been motivated to disrupt the FPS1 gene in any of the yeast strains from fermentation of lignocellulosic hydrolysates to achieve the benefit of increased acetic acid tolerance as taught by Zhang et al. including strain RN1195 of De Bont et al. as discussed above.  Although the claims are limited with regards to the amount of acetic acid that can be present, the ordinarily skilled artisan would have nevertheless been motivated to make any modification to a yeast cell that is taught in the prior art to improve performance of yeast in fermenting lignocellulose hydrolysates et al. since such modification will increase the range of application for which such yeast cell may be applied, for example, with hydrolysates with both low (less than 10mM undissociated acetic acid) and high amounts of acetic acid.
It is noted that De Bont et al. directly teach the desirability of increasing transport of glycerol by causing the overexpression of a nucleotide encoding a glycerol uptake protein or a glycerol channel that includes GUP1, GUP2 and FPS1 genes.  De Bont et al., page 28-29.  However, is noted that strain RN1195 as described on Table 6 of De Bont et al. has unmodified expression of GUP1 and FPS1.  As such, De Bont et al. teach that it is not necessary for FPS1 to be overexpressed such that interruption of FPS1 as motivated by Zhang et al. is not inconsistent with the teachings of De Bont et al. wherein other glycerol uptake protein or a glycerol channel such as GUP1 and GUP2 can be overexpressed if FPS1 is disrupted.
It is noted that claim 11 defines FPS1 as a glycerol exporter.

Response to arguments
Applicant argues:

    PNG
    media_image6.png
    122
    667
    media_image6.png
    Greyscale

	“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”  MPEP 2144(IV).  No part of the motivation for combining stated in the rejection relies upon, for example, a recognition that “ethanol yield decreases rapidly when the composition contains less than 50 µM . . . undissociated acetic acid.”  There is no requirement for the rejection to set forth the same motivation as applicant’s subjective motivation.

	Applicant argues:

    PNG
    media_image7.png
    138
    655
    media_image7.png
    Greyscale

It is noted that the claims have been amended for the first time in the amendment submitted on 04/15/2021 to require an acid-pretreated lignocellulosic biomass.
De Bont et al., claims 1 and 10-11:
1. A yeast cell comprising:
a) an exogenous gene coding for a enzyme with the ability to convert pyruvate and
5 coenzyme-A into formate and acetyl-CoA;
b) a genetic modification that reduces specific NAD + -dependent formate
dehydrogenase activity in the cell;
c) an exogenous gene coding for an enzyme with acetaldehyde dehydrogenase activity,
which gene confers to the cell the ability to reduce acetylCoA into acetaldehyde; and,
10 d) a genetic modification that increases the specific activity of NAD+-linked glycerol
dehydrogenase.

10. A process for producing a fermentation product selected from the group consisting of ethanol, lactic acid, 3 -hydroxy-propionic acid, acrylic acid, 1,3-propane- diol, a butanol and an isoprenoid-derived product, whereby the process comprises the steps of:
a) fermenting a medium with a yeast cell as defined in any one of claim 1 - 9, whereby the medium contains or is fed with a source of glycerol and with a source of at least one of a hexose and a pentose, whereby the yeast cell ferments the glycerol and the at least one of the hexose and pentose to the fermentation product and formate; and optionally, b) recovery of at least one of the fermentation product and formate.
11. A process according to claim 11, wherein the fermentation product is ethanol.
a lignocellulosic hydrolysate.
	Further, De Bont et al. has a working embodiment of Strain RN1195 (as described in the body of the rejection) used to ferment YP medium to which glycerol in combination with xylose and/or glucose is added to produce ethanol wherein the “final concentration of ethanol at steady state was 72 mM.” De Bont et al., page 52, line 20 through page 53, line 9, and page 55, line 28.  It is noted that the specification contains no working examples of the claims.
As such, De Bont et al. directly describe a process for the production of ethanol by treating a lignocellulosic hydrolysate composition in the presence of a recombinant yeast (as recited in claims 1-9 of De Bont et al.).  The examiner agrees that De Bont et al. do not directly teach a lignocellulosic hydrolysate with 50 µM to 10 mM undissociated acetic acid.  However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicant argues:


    PNG
    media_image8.png
    396
    662
    media_image8.png
    Greyscale

	“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." MPEP 2123(II). “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” MPEP 2123(I).  “[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.” MPEP 2141.02(VI).
	Each of Hydrolysates I, II and III taught on Table 1 of Zhao et al. were successfully converted to ethanol as shown in Table 2 of Zhao et al. wherein it is further noted that Hydrolysates I and III were converted to ethanol with a similar efficiency of 82.73% and 84.28% efficiency especially.  As such, Zhao et al. do not disparage nor teach away from any of Hydrolysates I, II and III as taught therein.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 3, 5-8, 11 and 17 (all non-withdrawn claims) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/495,638 in view of De Bont et al. (WO 2012/067510 A1) further in view of Zhao et al. (Bioconversion of corn stover hydrolysate to ethanol by a recombinant yeast strain, Fuel Process. Technol. 91 (2010): 1807-11), and Zhang et al. (Improvement of acetic acid tolerance and fermentation performance of Saccharomyces cerevisiae by disruption of the FPS1 aquaglyceroporin gene, Biotechnol. Lett. 33 (2011): 277-84).
The teachings of De Bont et al., Zhao et al. and Zhang et al. discussed above in the rejections under 35 U.S.C. 103 are incorporated herein by reference and not repeated herein in full.
Copending claims are as follows:

    PNG
    media_image9.png
    218
    656
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    57
    646
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    126
    640
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    99
    653
    media_image12.png
    Greyscale

et al. has all of the features of co-pending claim 1 as well as all of the features of the recombinant yeast recited within the methods of claims 1-3, 5-8 and 17 including a pyruvate-formate lyase that by definition is an enzyme an acetyl-CoA production pathway.  Since the strain RN1195 taught by De Bont et al. meets all of the features of copending claim 1, at the time of filing the ordinarily skilled artisan would have been motivated to apply strain RN1195 as the recombinant cell in the method of copending claims 17 and 22 since the copending claims directly state the appropriateness of any yeast strain meeting the features of copending claim 1 particularly those that are taught to be suitable to for fermentation of compositions containing glucose and acetic acid.  It is noted that copending claim 18 further states that the fermentable carbohydrate of copending claim 17 is a obtained from a lignocellulose, i.e. a lignocellulose hydrosylate which is also taught by De Bont et al. as discussed above.  For the reasons stated in the rejections under 35 U.S.C. 103 above, the ordinarily skilled artisan at the time of filing would have been motivated to utilize the hydrolysates of Zhao et al. that are acid-pretreated lignocellulosic biomass hydrolysates as embodiments of a lignocellulose hydrosylate to which the strains of De Bont et al. can be applied.
	Regarding claim 11, as discussed above, the ordinarily skilled artisan would have been motivated to disrupt the FPS1 gene of strain RN1195 in view of the teachings of Zhang et al. since Zhang et al. teach that the same is advantageous for increasing tolerance to acetic acid.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 5-8, 11 and 17 (all non-withdrawn claims) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/650,330 in view of De Bont et al. (WO 2012/067510 A1), Zhao et al. (Bioconversion of corn stover hydrolysate to ethanol by a recombinant yeast strain, Fuel Process. Technol. 91 (2010): 1807-11) and Zhang et al. (Improvement of acetic acid tolerance and fermentation performance of Saccharomyces cerevisiae by disruption of the FPS1 aquaglyceroporin gene, Biotechnol. Lett. 33 (2011): 277-84).
The teachings of De Bont et al. and Zhang et al. discussed above in the rejections under 35 U.S.C. 103 are incorporated herein by reference and not repeated herein in full.
Copending claims are as follows:

    PNG
    media_image13.png
    156
    634
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    208
    649
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    53
    637
    media_image15.png
    Greyscale

	It is well recognized that a lignocellulosic biomass hydrolysate is a composition that contains some glucose since cellulose is polymerized glucose.  Copending claims 1 and 3 is understood as a description that the amount of undissociated acetic acid is at least 50 µM including values that are less than 10 mM, i.e. just more than 50 µM when undissociated acetic acid approaches 50 µM.
	For the reasons set forth above, strain RN1195 taught by De Bont et al. has all of the features of a yeast capable of converting acetic acid anaerobiallly as recited in co-pending claim 1 as well as all of the features of the recombinant yeast recited within the methods of claims 1-3, 5-8 and 17. The “genetically modified yeast cell ferments the hexoses, pentoses, acetic acid and glycerol to ethanol.”  De Bont et al., abstract.  Since the strain RN1195 taught by De Bont et al. meets all of the features of a yeast as recited in copending claim 1, at the time of filing the ordinarily skilled artisan would have been motivated to apply strain RN1195 as the recombinant cell in the method of copending claims 1, 3 and 13 since the copending claims directly state the appropriateness of any yeast strain meeting the features of copending claim 1 are taught to be suitable to for fermentation of compositions containing glucose and et al. that are acid-pretreated lignocellulosic biomass hydrolysates as embodiments of a lignocellulose hydrosylate to which the strains of De Bont et al. can be applied.
	Regarding claim 11, as discussed above, the ordinarily skilled artisan would have been motivated to disrupt the FPS1 gene of strain RN1195 in view of the teachings of Zhang et al. since Zhang et al. teach that the same is advantageous for increasing tolerance to acetic acid.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 5-8, 11 and 17 (all non-withdrawn claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,988,649 B2 further in view of De Bont et al. (U.S. 2015/0176032 A1), De Bont et al. (WO 2012/067510 A1) (“De Bont et al. 2d”), Zhao et al. (Bioconversion of corn stover hydrolysate to ethanol by a recombinant yeast strain, Fuel Process. Technol. 91 (2010): 1807-11) and Zhang et al. (Improvement of acetic acid tolerance and fermentation performance of Saccharomyces cerevisiae by disruption of the FPS1 aquaglyceroporin gene, Biotechnol. Lett. 33 (2011): 277-84). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons stated below. 
U.S. Patent No. 9,988,649 B2 is previously published as De Bont et al. (U.S. 2015/0176032 A1).
The teachings of De Bont et al. 2d (WO 2012/067510 A1), Zhao et al. and Zhang et al. discussed above in the rejections under 35 U.S.C. 103 are incorporated herein by reference and not repeated herein in full.  
Patented claim 1, in summary, recites a Saccharomyces cell having an exogenous gene encoding acetaldehyde activity and a bacterial gene encoding NAD+-linked glycerol dehydrogenase activity wherein the acetaldehyde dehydrogenase has SEQ ID NO: 3 that is identical to recited SEQ ID NO: 1 of the instant claims and the glycerol dehydrogenase has SEQ ID NO: 7 that is identical to SEQ ID NO: 6 of the instant claims.  
et al. 2d is an embodiment of patented claim 1 except such strain has a deletion of formate dehydrogenase (FDH1/FDH2).  However, Table 6 of De Bont et al. describe embodiments wherein formate dehydrogenase is not deleted such that it would have been obvious at the time of filing to not delete formate dehydrogenase in embodiments of yeast strains described by De Bont et al. wherein such strains are embodiments of patented claim 1.  Further, since patented claims 1 and 5 recite Saccharomyces cells to be used in a process of producing ethanol by fermenting an appropriate medium, the ordinarily skilled artisan would have been motivated to employ the Saccharomyces cells recited in patented claims 1 and 5 in the same manner one would employ the strains taught by De Bont et al. 2d for the same purpose including further modification to delete FPS1 as taught by Zhang et al., since Zhang et al. teach that the same is advantageous for increasing tolerance to acetic acid in a yeast cell that includes those of patented claims 1 and 5.  Patented claim 6 further states that the Saccharomyces cell can further include a dihydroxyacetone kinase.  The reasons why one having ordinary skill in the art at the time of filing would have been motivated to employ any yeast strain suggested by De Bont et al. 2d (without or without deletion of formate dehydrogenase) or yeast cells for the same purpose of producing ethanol as recited in patented claims 1 and 5-7 in methods to meet all of the features of claims 1-3, 5-8, 11 and 17 are stated above under the rejections under 35 U.S.C. 103.  In particular, it is noted that patented claim 12 recites that the medium fermented in a lignocellulosic hydrosylate.  For the reasons stated in the rejections under 35 U.S.C. 103 above, the ordinarily skilled artisan at the time of filing would have been motivated to utilize the hydrolysates of Zhao et al. that are acid-pretreated lignocellulosic biomass hydrolysates as embodiments of a lignocellulose hydrosylate to which the strains of De Bont et al. can be applied.

Claims 1, 3, 5-8, 11 and 17 (all non-withdrawn claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,941,421 B2 further in view of De Bont et al. (U.S. 2015/0176032 A1), De Bont et al. (WO 2012/067510 A1) (“De Bont et al. 2d”), Zhao et al. (Bioconversion of corn stover hydrolysate to ethanol by a recombinant yeast strain, Fuel Process. Technol. 91 (2010): 1807-11) and Zhang et al. (Improvement of acetic acid tolerance and fermentation performance of Saccharomyces cerevisiae by disruption of the FPS1 aquaglyceroporin . 
U.S. Patent No. 10,941,421 is previously published as De Bont et al. (U.S. 2015/0176032 A1).
The teachings of De Bont et al. (WO 2012/067510 A1), Zhao et al. and Zhang et al. discussed above in the rejections under 35 U.S.C. 103 are incorporated herein by reference and not repeated herein in full.  
Copending claim 1 in summary recites a process for producing ethanol with a Saccharomyces cell wherein the medium contains a hexose and a pentose, a source of acetic acid and a source of glycerol that is fermented to ethanol and recovered and the cell has bacterial gene encoding an enzyme with NAD+-linked glycerol dehydrogenase activity, and a genetic modification that increases the specific activity of dihydroxyacetone kinase.
Strain RN1195 of De Bont et al. 2d is further an embodiment of the Saccharomyces cell recited in the method of copending claim 1.  As discussed above, strain RN1195 is particular described as suitable for fermenting compositions including hydrolysates containing pentose/xylose, hexose/glucose, acetic acid and/or glycerol.  The reasons why one having ordinary skill in the art at the time of filing would have been motivated to employ strain RN1195 of De Bont et al. 2d to meet all of the features of claims 1-3, 5-8, 11 and 17, that are also embodiment of the Saccharomyces cell as recited in patented claim 1, are stated above under the rejections under 35 U.S.C. 103.  In particular, it is noted that patented claim 12 recites that the medium fermented in a lignocellulosic hydrosylate.  For the reasons stated in the rejections under 35 U.S.C. 103 above, the ordinarily skilled artisan at the time of filing would have been motivated to utilize the hydrolysates of Zhao et al. that are acid-pretreated lignocellulosic biomass hydrolysates as embodiments of a lignocellulose hydrosylate to which the strains of De Bont et al. can be applied.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652  


/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652